DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This action is in response to Applicant's response filed on 2/16/2021.

Allowable Subject Matter

Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance

Applicant’s filing of terminal disclaimers to overcome the double patenting rejection with prior patents (9,501,202 and 10,431,327) has been considered and persuasive.  Therefore, Examiner withdraws the double patenting rejection.

Amendments to claims 10 and 20 to overcome the 112(b) rejection have been considered and persuasive.  Therefore, Examiner withdraws the 112(b) rejections on claims 10 and 20.

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards automated workflows for processing genomic data.  The examiner has found no prior art which teaches all the required features claimed.

The closest prior arts are Tenenbaum et al., US Publication 2008/0281819 (hereinafter Tenenbaum), Asadi et al., US Publication 2013/0338934 (hereinafter Asadi), Laurance, US Publication 2014/0372953 (hereinafter Laurance) and Leonelli, US Publication 2009/0070162 (hereinafter Leonelli).
Tenenbaum teaches a method of processing genomic data by generating a control data set.  Although Tenenbaum teaches a n-set analysis for output of subsets of each original set, Tenenbaum fails to teach "receiving, via the graphical user interface, a second input that moves the subset of one or more items of genomic data to a location on the graphical user interface not associated with the first data node".
Asadi teaches a system and method for nucleic acid sequence analysis from processing genomic data.  Although Asadi provides a high level workflow of the process, Asadi fails to disclose "receiving, via the graphical user interface, a second input that moves the subset of one or more items of genomic data to a location on the graphical user interface not associated with the first data node".

Leonelli teaches a graphical user interface for workflow generation, deployment and/or execution.  However, Leonelli fails to teach "receiving, via the graphical user interface, a second input that moves the subset of one or more items of genomic data to a location on the graphical user interface not associated with the first data node".
The prior arts do not teach, suggest, or render obvious, alone or in combination, at least: "receiving, via the graphical user interface, a second input that moves the subset of one or more items of genomic data to a location on the graphical user interface not associated with the first data node".

Claims 2-10 and 12-20 are dependent upon Claims 1 and 11 respectively, and are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176